


110 HR 3930 RH: Amend the title so as to read:

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 394
		110th CONGRESS
		2d Session
		H. R. 3930
		[Report No.
		  110–632]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 23, 2007
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			May 13, 2008
			Reported with amendments, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on October 23, 2007
		
		A BILL
		To provide for a land exchange involving
		  State land and Bureau of Land Management land in Chavez and Dona Ana Counties,
		  New Mexico, and to establish the Lesser Prairie Chicken National Habitat
		  Preservation Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lesser Prairie Chicken National
			 Habitat Preservation Area Act of 2008.
		2.DefinitionsIn this Act:
			(1)State
			 landThe term State
			 land means the approximately 13,236 acres of State land, as depicted on
			 the map.
			(2)MapThe term map means the map
			 titled Lesser Prairie Chicken National Habitat Preservation Area and
			 Land Exchange and dated April 30, 2008.
			(3)Federal
			 landThe term Federal land means the land
			 administered by the Secretary consisting of approximately 7,718 acres as
			 depicted on the map.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of New Mexico.
			(6)CountyThe
			 term County means the County of Chaves.
			(7)Preservation
			 AreaThe term Preservation Area means the Lesser
			 Prairie Chicken National Habitat Preservation Area.
			3.Land exchange
			(a)In
			 GeneralThe Secretary may
			 convey to the State all right, title, and interest of the United States in and
			 to the Federal land.
			(b)ConsiderationAs
			 consideration for the conveyance of the Federal land under subsection (a), the
			 State shall convey to the United States all right, title, and interest of the
			 State in and to the State land.
			(c)Interests Included in
			 ExchangeSubject to valid existing rights, the land exchange
			 under this Act shall include the conveyance of all surface, subsurface,
			 mineral, and water rights to the Federal land and State land.
			(d)Compliance With Federal
			 Land Policy and Management ActThe Secretary shall carry out the land
			 exchange under this Act in accordance with section 206 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716) and other applicable
			 laws.
			(e)No Amendment to
			 Management Plan RequiredThe exchange of Federal land and State
			 land shall not require an amendment to the Mimbres Resource Management
			 Plan.
			(f)Additional Terms and
			 ConditionsThe Secretary may require such additional terms and
			 conditions for the land exchange as the Secretary considers to be appropriate
			 to protect the interests of the United States.
			4.Lesser prairie chicken
			 national habitat preservation area
			(a)Establishment;
			 PurposesThere is established
			 in the County the Lesser Prairie Chicken National Habitat Preservation Area to
			 protect, conserve, and enhance habitat for the Lesser Prairie Chicken.
			(b)BoundariesThe Preservation Area shall consist of
			 approximately 28,168 acres of public land and 9,402 acres of land acquired
			 under section 3 of this Act, as generally depicted on the map.
			(c)Maps and Legal
			 Description
				(1)In
			 GeneralNot later than 30 days after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a map and legal description of
			 the Preservation Area.
				(2)Force and
			 EffectThe map and legal description submitted under paragraph
			 (1) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(3)Public
			 AvailabilityCopies of the map and legal description submitted
			 under paragraph (1) shall be on file and available for public inspection
			 in—
					(A)the Office of the
			 Director of the Bureau of Land Management;
					(B)the Office of the State
			 Director;
					(C)the Office of the Pecos
			 District Manager of the Bureau of Land Management; and
					(D)the Office of the County
			 Clerk in Roswell, New Mexico.
					5.Management of the
			 preservation area
			(a)In
			 generalThe Secretary shall
			 manage the Preservation Area—
				(1)in a manner that
			 protects, conserves, and enhances the habitat for the Lesser Prairie Chicken;
			 and
				(2)in accordance
			 with—
					(A)this Act;
					(B)the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(C)any other applicable
			 laws.
					(b)Uses
				(1)In
			 GeneralThe Secretary shall allow only uses of the Preservation
			 Area that the Secretary determines will further the purposes for which the
			 Preservation Area is established.
				(2)Use of Motorized
			 VehiclesExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles or mechanized transport
			 in the Preservation Area shall be allowed only on roads and trails designated
			 for vehicular use under the management plan so long as such use is in
			 conformance with the purposes of this Act.
				(c)WithdrawalsSubject to valid existing rights, all land
			 managed by the Bureau of Land Management within the Preservation Area and any
			 land and interests in land acquired for the Preservation Area by the United
			 States after the date of the enactment of this Act are withdrawn from—
				(1)all forms of entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry, and
			 patent under the mining laws; and
				(3)disposal under the
			 mineral leasing, mineral materials, and geothermal leasing laws.
				(d)Hunting and
			 Trapping
				(1)In
			 generalSubject to paragraph
			 (2), hunting and trapping shall be allowed in the Preservation Area to the
			 extent consistent with the protection and conservation of the Lesser Prairie
			 Chicken.
				(2)Limitations
					(A)RegulationsThe
			 Secretary may designate by regulation areas in which, and establish periods
			 during which, for reasons of public safety, administration, or compliance with
			 applicable laws, no hunting or trapping will be permitted in the Preservation
			 Area.
					(B)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under subparagraph (A) that close a portion of
			 the Preservation Area to hunting and trapping.
					(e)GrazingThe Secretary may allow grazing solely for
			 the purpose of vegetative management to enhance Lesser Prairie Chicken habitat.
			(f)Activities Outside
			 Preservation AreaThe fact that an activity or use of land is not
			 permitted on land within the Preservation Area shall not preclude the activity
			 or use outside the boundary of the Preservation Area or on private land within
			 the Preservation Area, consistent with other applicable law.
			(g)Acquisition of
			 Land
				(1)In
			 GeneralThe Secretary may acquire land in the Preservation Area
			 only—
					(A)from a willing seller;
			 and
					(B)through purchase,
			 exchange, or donation.
					(2)ManagementLand
			 acquired under paragraph (1) shall be managed as part of the Preservation Area
			 in accordance with this Act.
				(h)Interpretative
			 SitesThe Secretary may establish sites in the Preservation Area
			 to permit the interpretation of the historical, cultural, scientific,
			 archaeological, natural, and education resources of the Preservation
			 Area.
			6.Management plan
			(a)In
			 GeneralNot later than 1 year
			 after the date of the enactment of this Act, the Secretary shall develop a
			 comprehensive plan for the long-range protection and management of the
			 Preservation Area.
			(b)ContentsThe
			 management plan shall—
				(1)describe the appropriate
			 uses and management of the Preservation Area in accordance with—
					(A)this Act;
					(B)the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
					(C)other applicable
			 laws;
					(2)incorporate, as
			 appropriate, decisions in any other management or activity plan for the land
			 within or adjacent to the Preservation Area; and
				(3)take into
			 consideration—
					(A)any information developed
			 in studies of the land within or adjacent to the Preservation Area; and
					(B)the historical
			 involvement of the local community in the interpretation and protection of the
			 resources of the Preservation Area.
					Amend the title so as to read:
	 A bill to provide for a land exchange involving State land and Bureau of
	 Land Management land in Chaves and Dona Ana Counties, New Mexico, and to
	 establish the Lesser Prairie Chicken National Habitat Preservation Area, and
	 for other purposes..
	
		May 13, 2008
		Reported with amendments, committed to the Committee of the
		  Whole House on the State of the Union, and ordered to be printed
	
